ENTRY ORDER

                         SUPREME COURT DOCKET NO. 2013-428

                                    JANUARY TERM, 2014

Sheila Boyer                                       }    APPEALED FROM:
                                                   }
                                                   }
   v.                                              }    Superior Court, Chittenden Unit,
                                                   }    Civil Division
Armand Niquette                                    }
                                                   }    DOCKET NO. 1137-10-13

                          In the above-entitled cause, the Clerk will enter:

        Plaintiff filed a complaint in the superior court against her landlord, which the trial court
transferred to small claims court. The case is currently pending in small claims court. At the
same time, plaintiff has filed an appeal seeking emergency injunctive relief from this Court.
Plaintiff complains that her landlord has been entering her apartment and removing her
belongings, and she asks this Court to prevent this from happening. She indicates that she is
without keys to the apartment, and this apartment is her only dwelling until her landlord provides
her the proper paperwork to evict her. We construe plaintiff’s filing as a petition for
extraordinary relief, and we dismiss it.

        Plaintiff seeks injunctive relief, which we have recognized “is an extraordinary remedy
and will not be granted routinely unless the right to relief is clear.” Vt. Div. of State Bldgs. v.
Town of Castleton Bd. of Adjustment, 138 Vt. 250, 256, 415 A.2d 188, 193 (1980); see also 11A
C. Wright, et al., Federal Practice and Procedure § 2942, at 43 (2d ed. 1995) (“Since an
injunction is regarded as an extraordinary remedy, it is not granted routinely; indeed, the court
usually will refuse to exercise its equity jurisdiction unless the right to relief is clear.” (footnote
omitted)). As a general matter, “the main prerequisite to obtaining injunctive relief is a finding
that plaintiff is being threatened by some injury for which he [or she] has no adequate legal
remedy.” Wright, supra, § 2942 at 44; see also Gerety v. Poitras, 126 Vt. 153, 155, 224 A.2d
919, 921 (1966) (“Equity will not afford relief where there is a plain, adequate, and complete
remedy at law. And if the complainant does have such remedy, and the main cause of action is of
a legal nature, equity has no jurisdiction.” (citation omitted)).

        As stated above, plaintiff’s complaint against her landlord is pending in small claims
court, and she has a legal avenue available to her to pursue her claim for money damages. While
the small claims court cannot grant injunctive relief, see V.R.S.C.P. 2(a), plaintiff has not
demonstrated that she has a clear right to such relief. Plaintiff is incarcerated, and as of
November 19, 2013, she is serving a nine-month to three-year sentence for attempted burglary.
She has submitted to this Court a letter she received from her landlord wherein he provided her
formal notice on November 1, 2013 that her tenancy would be terminated on November 18, 2013
for nonpayment of rent. See 9 V.S.A. § 4467(a) (stating that “landlord may terminate tenancy
for nonpayment of rent by providing actual notice to the tenant of the date on which the tenancy
will terminate, which shall be at least 14 days after the date of the actual notice”). Under these
circumstances, plaintiff has failed to show a clear right to injunctive relief. Indeed, her claim for
injunctive relief appears to be moot given the apparent termination of her tenancy and the fact
that she is in jail. See In re Moriarty, 156 Vt. 160, 163 (1991) (“A case is moot if the reviewing
court can no longer grant effective relief.” (quotation omitted)). Plaintiff has an adequate legal
remedy for her remaining claims, which are being considered by the small claims court.
Plaintiff’s request for emergency injunctive relief, which forms the basis of her “appeal,” is
denied, and this case is dismissed.

       Given our order, plaintiff’s request concerning transcripts is denied, although we note
that no hearings were held in this case. Plaintiff’s request for two copies of everything in the
Court’s file is also denied.

        ROBINSON, dissenting. I respectfully dissent. I construe appellant’s appeal as an
appeal of the trial court’s dismissal of her claims for injunctive relief and referral of damage
claims to small claims court. The majority does not suggest that plaintiff’s request for an order
preventing her landlord from entering her apartment without notice and removing her belongings
would not ordinarily warrant injunctive relief, but instead concludes that the request is moot
because plaintiff is apparently incarcerated and landlord has apparently provided her notice that
her tenancy would be terminated on November 18, 2013 for nonpayment of rent. I believe the
majority has jumped the gun in this regard. A letter initiating the termination of a tenancy is not
tantamount to a complete and effective termination of that tenancy. Moreover, even assuming
we can properly conclude that plaintiff is incarcerated without record evidence to that effect,
plaintiff’s interest in the security of her apartment from unauthorized entry by her landlord, and
in protecting the belongings therein, does not evaporate with her apparent incarceration.



Dissenting:                                   BY THE COURT:


________________________________              _____________________________________
Beth Robinson, Associate Justice              Paul L. Reiber, Chief Justice

                                              _____________________________________
                                              John A. Dooley, Associate Justice

                                              _____________________________________
   Publish                                    Marilyn S. Skoglund, Associate Justice
   Do Not Publish
                                              _______________________________________
                                              Geoffrey W. Crawford, Associate Justice




                                             2